AMENDED AND RESTATED INDEMNITY, SUBROGATION
AND CONTRIBUTION AGREEMENT

THIS AMENDED AND RESTATED INDEMNITY, SUBROGATION and CONTRIBUTION AGREEMENT
(this "Agreement"), dated as of December 21, 2001, is made among MEMC ELECTRONIC
MATERIALS, INC., a Delaware corporation (the "Borrower"), each subsidiary of
Borrower listed on Schedule I hereto (each such subsidiary individually, a
"Subsidiary" and or a "Guarantor" and, collectively, the "Guarantors") and
CITICORP USA, INC. as collateral agent (in such capacity, the "Collateral
Agent") for the Secured Parties (as defined in the Amended and Restated Security
Agreement). Unless the context otherwise requires, all capitalized terms used
but not defined herein shall have the meanings set forth in the Reimbursement
Agreement.

W I T N E S S E T H

:



WHEREAS, the Guarantors and the Collateral Agent are parties to that certain
indemnity, subrogation and contribution agreement, dated as of November 13,
2001, which set forth the rights of indemnity, subrogation and contribution of
the Borrower and the Guarantors in connection with the guarantee of the
Borrower's obligations under a revolving credit agreement, dated as of November
13, 2001, among the Borrower, the lenders party thereto, and Citicorp USA, Inc.,
as administrative agent and collateral agent.

WHEREAS, the Borrower, contemporaneously herewith, is entering into the
Revolving Credit Agreement, dated as of December 21, 2001(as such agreement may
be further amended, restated, modified or supplemented at any time and from time
to time hereafter, the "Revolving Credit Agreement"), with the lenders party
thereto (the "Lenders") and Citicorp USA, Inc. as administrative agent (in such
capacity, the "Administrative Agent"), pursuant to which the Lenders will
provide the Borrower with a revolving credit facility in an initial aggregate
amount not to exceed U.S. $150,000,000;

WHEREAS, contemporaneously herewith, the TPG Guarantor is entering into the TPG
Guaranty, the TCW Guarantors are entering into the TCW Guaranty and the GEI
Guarantors are entering into the GEI Guaranty (together with the TPG Guaranty
and the TCW Guaranty, the "Guaranty") each dated as of December 21, 2001 with
the Administrative Agent, pursuant to which the Fund Guarantors will guarantee
the obligations of the Borrower under the Revolving Credit Agreement;

WHEREAS, the Borrower is, contemporaneously herewith, entering into a
Reimbursement Agreement, dated as of December 21, 2001 (as such agreement may be
further amended, restated, modified or supplemented at any time and from time to
time hereafter, the "Reimbursement Agreement"), with the Fund Guarantors and the
Collateral Agent, pursuant to which the Borrower agrees to reimburse the Fund
Guarantors for any and all payments made by the Fund Guarantors under the
Guaranty;

WHEREAS, to induce the Fund Guarantors to enter into the Guaranty, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, (a) each of the Guarantors agrees to grant to the Collateral
Agent, for the ratable benefit of the Secured Parties, the Security Interests
(as defined herein) in the Collateral to secure the obligations of the Borrower
under the Reimbursement Agreement, and (b) each of the Guarantors agrees to
guarantee the obligations of the Borrower under the Reimbursement Agreement;

WHEREAS, the Guarantors have guaranteed the Reimbursement Obligations (as
defined in the Amended and Restated Guarantee Agreement) pursuant to the Amended
and Restated Guarantee Agreement, and the Guarantors have granted Liens on and
security interests in certain of their assets to secure such guarantees pursuant
to (a) the Amended and Restated Pledge Agreement and (b) the Amended and
Restated Security Agreement; and

WHEREAS, the obligations of the Fund Guarantors under the Guaranty are
conditioned on, among other things, the execution and delivery by the Borrower
and the Guarantors of an agreement in the form hereof;

NOW, THEREFORE, in consideration of the benefits accruing to the Guarantors, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3), the Borrower agrees that (a) in the event a payment shall
be made by any Guarantor under the Amended and Restated Guarantee Agreement, the
Borrower shall indemnify such Guarantor for the full amount of such payment and
such Guarantor shall be subrogated to the rights of the Person to whom such
payment shall have been made to the extent of such payment and (b) in the event
any assets of any Guarantor shall be sold pursuant to any Security Document to
satisfy a claim of any Secured Party, the Borrower shall indemnify such
Guarantor in an amount equal to the greater of the book value or the fair market
value of the assets so sold.

SECTION 2. Contribution and Subrogation. Each Guarantor (a "Contributing
Guarantor") agrees (subject to Section 3) that, in the event a payment shall be
made by any other Guarantor under the Amended and Restated Guarantee Agreement
or assets of any other Guarantor shall be sold pursuant to any Security Document
to satisfy a claim of any Secured Party and such other Guarantor (the "Claiming
Guarantor") shall not have been fully indemnified by the Borrower as provided in
Section 1, the Contributing Guarantor shall indemnify the Claiming Guarantor in
an amount equal to the amount of such payment or the greater of the book value
or the fair market value of such assets, as the case may be, in each case
multiplied by a fraction of which the numerator shall be the net worth of the
Contributing Guarantor on the date hereof and the denominator shall be the
aggregate net worth of all the Guarantors on the date hereof (or, in the case of
any Guarantor becoming a party hereto pursuant to Section 12, the date of the
Supplement hereto executed and delivered by such Guarantor). Any Contributing
Guarantor making any payment to a Claiming Guarantor pursuant to this Section 2
shall be subrogated to the rights of such Claiming Guarantor under Section 1 to
the extent of such payment.

SECTION 3. Subordination. Notwithstanding any provision of this Agreement to the
contrary, all rights of each of the Guarantors under Sections 1 and 2 and all
other rights of each of the Guarantors in respect of indemnity, contribution or
subrogation from any other Reimbursement Party under applicable law or otherwise
shall be fully subordinated to the indefeasible payment in full in cash of all
Reimbursement Obligations which are then due and payable whether at maturity, by
acceleration or otherwise. No failure on the part of the Borrower or any
Guarantor to make the payments required by Sections 1 and 2 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.

SECTION 4. Termination. This Agreement shall survive and be in full force and
effect so long as any Reimbursement Obligation is outstanding and has not been
indefeasibly paid in full in cash and the Guaranty and the Reimbursement
Agreement have not been terminated, and shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Reimbursement Obligation is rescinded or must otherwise be restored by any
Secured Party or any Guarantor upon the bankruptcy or reorganization of the
Borrower, any Guarantor or otherwise.

SECTION 5. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. No Waiver; Amendment. (a) No failure on the part of the Collateral
Agent or any Guarantor to exercise, and no delay in exercising, any right, power
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy by the Collateral Agent or
any Guarantor preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law. None of the Collateral
Agent and the Guarantors shall be deemed to have waived any rights hereunder
unless such waiver shall be in writing and signed by such parties.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Borrower, the Guarantors and the Collateral Agent, subject to any consent
required in accordance with Section 8.09 of the Reimbursement Agreement.

SECTION 7. Intercreditor Agreement. Notwithstanding anything to the contrary
contained in this Agreement, all rights, obligations and remedies of the
Collateral Agent set forth in this Agreement and any other Security Document
shall be subject to the provisions set forth in the Intercreditor Agreement.

SECTION 8. Notices. All communications and notices hereunder shall be in writing
and given as provided in the Amended and Restated Guarantee Agreement and
addressed as specified therein.

SECTION 9. Binding Agreement; Assignments. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the parties that are contained in this Agreement shall bind
and inure to the benefit of their respective successors and assigns. Neither the
Borrower nor any Guarantor may assign or transfer any of its rights or
obligations hereunder (and any such attempted assignment or transfer shall be
void) without the consent required in accordance with Section 8.09 of the
Reimbursement Agreement. Notwithstanding the foregoing, at the time any
Guarantor is released from its obligations under the Amended and Restated
Guarantee Agreement in accordance with such Amended and Restated Guarantee
Agreement and the Reimbursement Agreement, such Guarantor will cease to have any
rights or obligations under this Agreement.

SECTION 10. Survival of Agreement; Severability. (a) All covenants and
agreements made by the Borrower and each Guarantor herein and in the
certificates or other instruments prepared or delivered in connection with this
Agreement or the other Reimbursement Documents shall be considered to have been
relied upon by the Collateral Agent, the other Secured Parties and each
Guarantor and shall survive the making of Guaranty by the Fund Guarantors and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Guarantee Amounts or any other fee or amount payable
under the Reimbursement Agreement or this Agreement or under any of the other
Reimbursement Documents is outstanding and unpaid and as long as the Guaranty
has not been terminated.

(b) In case any one or more of the provisions contained in this Agreement should
be held invalid, illegal or unenforceable in any respect, no party hereto shall
be required to comply with such provision for so long as such provision is held
to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 11. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall be effective with respect to any Guarantor
when a counterpart bearing the signature of such Guarantor shall have been
delivered to the Collateral Agent. Delivery of an executed signature page to
this Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

SECTION 12. Rules of Interpretation. The rules of interpretation specified in
Section 1.02 of the Reimbursement Agreement shall be applicable to this
Agreement.

SECTION 13. Additional Guarantors. Pursuant to Section 5.10 of the Reimbursement
Agreement, each Subsidiary Reimbursement Party that was not in existence or not
a Subsidiary Reimbursement Party on the date of the Reimbursement Agreement is
required to enter into the Amended and Restated Guarantee Agreement as a
Guarantor upon becoming a Subsidiary Reimbursement Party. Upon execution and
delivery, after the date hereof, by the Collateral Agent and such a Subsidiary
of an instrument in the form of Annex 1 hereto, such Subsidiary shall become a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor hereunder. The execution and delivery of any instrument adding an
additional Guarantor as a party to this Agreement shall not require the consent
of any Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first appearing above.



MEMC ELECTRONIC MATERIALS, INC.
By: /s/ James M. Stolze
Name: James M. Stolze
Title: Executive Vice President,
Chief Financial Officer

By: /s/ Kenneth L. Young


Name: Kenneth L. Young
Title: Treasurer

EACH OF THE OTHER SUBSIDIARIES
LISTED ON SCHEDULE I HERETO,

By: /s/ Kenneth L. Young
Name: Kenneth L. Young, in his capacity as
Treasurer for each of the other
Subsidiaries listed on Schedule I
hereto








CITICORP USA, INC., as Collateral Agent
By: /s/ Arnold Y. Wong
Name: Arnold Y. Wong
Title: Vice President



Schedule I to the
Amended and Restated
Indemnity, Subrogation and
Contribution Agreement

GUARANTOR

Name

Address

 

 

Annex 1 to the
Amended and Restated
Indemnity, Subrogation and
Contribution Agreement



SUPPLEMENT NO. [ ] dated as of [ ], to the Amended and Restated Indemnity,
Subrogation and Contribution Agreement dated as of December 21, 2001, among MEMC
ELECTRONIC MATERIALS, INC., a Delaware corporation (the "Borrower"), each
subsidiary of Borrower listed on Schedule I hereto (each such subsidiary
individually, a "Subsidiary" or a "Guarantor" and, collectively, the
"Guarantors") and CITICORP USA, INC., as collateral agent (in such capacity, the
"Collateral Agent") for the Secured Parties (as defined in the Amended and
Restated Security Agreement).

A. Reference is made to (a) the Reimbursement Agreement dated as of December 21,
2001 (as amended, supplemented or otherwise modified from time to time, the
"Reimbursement Agreement"), among the Borrower, the Fund Guarantors and CITICORP
USA, INC. as collateral agent (in such capacity, the "Collateral Agent") and (b)
the Amended and Restated Guarantee Agreement.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Amended and Restated Indemnity,
Subrogation and Contribution Agreement and the Reimbursement Agreement.

C. The Borrower and the Guarantors have entered into the Amended and Restated
Indemnity, Subrogation and Contribution Agreement in order to induce the Fund
Guarantors to enter into the Guaranty. Pursuant to Section 5.10 of the
Reimbursement Agreement, each Subsidiary Reimbursement Party that was not in
existence or not a Subsidiary Reimbursement Party on the date of the Revolving
Credit Agreement is required to enter into the Indemnity, Subrogation and
Contribution Agreement as a Guarantor upon becoming a Subsidiary Reimbursement
Party. Section 13 of the Amended and Restated Indemnity, Subrogation and
Contribution Agreement provides that additional Subsidiaries may become
Guarantors under the Amended and Restated Indemnity, Subrogation and
Contribution Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary (the "New Guarantor") is executing
this Supplement in accordance with the requirements of the Reimbursement
Agreement to become a Guarantor under the Amended and Restated Indemnity,
Subrogation and Contribution Agreement in order to induce the Fund Guarantors to
make additional guarantees and as consideration for guarantees previously made.

Accordingly, the Collateral Agent and the New Guarantor agree as follows:

SECTION 1. In accordance with Section 13 of the Amended and Restated Indemnity,
Subrogation and Contribution Agreement, the New Guarantor by its signature below
becomes a Guarantor under the Amended and Restated Indemnity, Subrogation and
Contribution Agreement with the same force and effect as if originally named
therein as a Guarantor and the New Guarantor hereby agrees to all the terms and
provisions of the Amended and Restated Indemnity, Subrogation and Contribution
Agreement applicable to it as a Guarantor thereunder. Each reference to a
"Guarantor" in the Amended and Restated Indemnity, Subrogation and Contribution
Agreement shall be deemed to include the New Guarantor. The Amended and Restated
Indemnity, Subrogation and Contribution Agreement is hereby incorporated herein
by reference.

SECTION 2. The New Guarantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Guarantor and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Amended and Restated
Indemnity, Subrogation and Contribution Agreement shall remain in full force and
effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Amended and Restated Indemnity, Subrogation and Contribution
Agreement shall not in any way be affected or impaired (it being understood that
the invalidity of a particular provision in a particular jurisdiction shall not
in and of itself affect the validity of such provision in any other
jurisdiction). The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 7 of the Amended and Restated Indemnity,
Subrogation and Contribution Agreement. All communications and notices hereunder
to the New Guarantor shall be given to it at the address set forth under its
signature below, with a copy to the Borrower.

SECTION 8. The New Guarantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

IN WITNESS WHEREOF, the New Guarantor and the Collateral Agent have duly
executed this Supplement to the Amended and Restated Indemnity, Subrogation and
Contribution Agreement as of the day and year first above written.

 

 

 



[NAME OF NEW GUARANTOR],

By_________________________________
Name:
Title:


CITICORP USA, INC., as Collateral Agent

By: /s/ _______________________
Name:
Title:



Schedule I to Supplement No. [ ]
to the Amended and Restated
Indemnity, Subrogation and
Contribution Agreement

GUARANTOR

Name

Address

 

 